office_of_chief_counsel internal_revenue_service memorandum number release date postf-103081-02 cc ita b3 uil date date to associate area_counsel - laguna niguel cc lm ctm ln from christopher kane branch chief cc ita subject postf-103081-02 this memorandum responds to your request for assistance in the above case in accordance with sec_6110 of the internal_revenue_code this memorandum should not be cited as precedent you requested advice regarding the appropriate treatment of capital_cost_reduction_payments ccr payments by the taxpayer revproc_2002_36 2002_21_irb_993 provides taxpayers with a safe_harbor method_of_accounting for ccr payments the ccr method for taxable years ending on or after date the ccr method allows a taxpayer to exclude ccr payments from income and from the basis of the related vehicle the taxpayer wishes to use the ccr method for taxable years ending before date this memorandum addresses strategic concerns and hazards associated with the resolution of this issue for taxable years not covered by revproc_2002_36 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call at if you have any further questions
